       Case 6:20-cv-00128-ADA-JCM Document 15 Filed 04/24/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

CYWEE GROUP LTD.,                                 §
                                                  §
       Plaintiff,                                 §
                                                  §    CASE NO. 6:20-cv-00128-ADA-JCM
v.                                                §
                                                  §
GOOGLE LLC,                                       §    JURY TRIAL DEMANDED
                                                  §
       Defendant.                                 §

        JOINT MOTION FOR EXTENSION OF DEADLINES FOR BRIEFING ON
               DEFENDANT GOOGLE, LLC’S MOTION TO DISMISS

 TO THE HONORABLE UNITED STATES MAGISTRATE JUDGE JEFFREY C. MANSKE:

        On April 16, 2020, Defendant Google LLC (“Google”) filed its Motion to Dismiss First

 Amended Complaint (the “Motion to Dismiss”) (Dkt. 11). Currently, the deadline for Plaintiff

 CyWee Group Ltd. (“Plaintiff”) to respond to the Motion to Dismiss is April 30, 2020 and

 Google’s deadline to file its Reply is seven (7) days from the date of Plaintiff’s response.

        The parties jointly move for extensions of these briefing deadlines. Specifically, Plaintiff

 requests a 30-day extension to respond to the Motion to Dismiss, which would extend the deadline

 to June 1, 2020. In turn, Google requests a three-week extension of time (which affords Google a

 total of four (4) weeks) to file its Reply, which runs from the date of Plaintiff’s response.

        This joint motion is not brought for the purpose of delay. Rather, in light of the current

 COVID-19 crisis, both parties seek additional time to submit their respective briefs.

        Accordingly, Defendant Google LLC and Plaintiff CyWee Group Ltd. jointly request the

 Court grant the foregoing motion and enter an Order extending the deadlines, as requested and

 agreed upon by the parties.
      Case 6:20-cv-00128-ADA-JCM Document 15 Filed 04/24/20 Page 2 of 3




Dated: April 24, 2020.

                                   Respectfully submitted,

                                   /s/ Paige Arnette Amstutz

                                   Luann L. Simmons (Pro Hac Vice)
                                   lsimmons@omm.com
                                   Adam M. Kaplan (Pro Hac Vice)
                                   akaplan@omm.com
                                   Bill Trac (Pro Hac Vice)
                                   btrac@omm.com
                                   O’MELVENY & MYERS LLP
                                   Two Embarcadero Center, 28th Floor
                                   San Francisco, CA 94111-3823
                                   Telephone: (415) 984-8700
                                   Facsimile: (415) 984-8701

                                   Paige Arnette Amstutz
                                   pamstutz@scottdoug.com
                                   Texas State Bar No. 00796136
                                   SCOTT, DOUGLASS & MCCONNICO, LLP
                                   303 Colorado Street, Suite 2400
                                   Austin, TX 78701
                                   Telephone: (512) 495-6300
                                   Facsimile: (512) 495-6399

                                   Counsel for Defendant Google LLC

                                   /s/_Michael W. Shore

                                   Michael W. Shore
                                   mshore@shorechan.com
                                   Alfonso G. Chan
                                   achan@shorechan.com
                                   William D. Ellerman
                                   wellerman@shorechan.com
                                   Corey M. Lipschutz
                                   clipschutz@shorechan.com
                                   SHORE CHAN DEPUMPO LLP
                                   901 Main Street, Suite 3300
                                   Dallas, TX 75202
                                   Telephone: (214) 593-9110
                                   Facsimile: (214) 593-9111

                                   Counsel for Plaintiff CyWee Group Ltd.



                                      2
      Case 6:20-cv-00128-ADA-JCM Document 15 Filed 04/24/20 Page 3 of 3




                                CERTIFICATE OF SERVICE
       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that, on April 24, 2020, all counsel of record who have appeared in this case are being served with

a copy of the foregoing via the Court’s CM/ECF system.


                                                      /s/ Paige Arnette Amstutz
                                                      Paige Arnette Amstutz




                                                3
